ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed February 14, 2022 will not be entered.  The proposed amendments to independent Claims 1, 12, and 15 that the weight ratio of 2,2’-dimorpholinodiethyl ether to N,N-dimethylcyclohexylamine be limited to 3.5:1 to 1:3.5 is a limitation which is presented for the first time after the Final Office action of December 14, 2021.  The proposed amendment to independent Claim 16 that the weight ratio of 2,2’-dimorpholinodiethyl ether to N-(3-dimethylaminopropyl)-N,N-diisopropanolamine to N,N-dimethylcyclohexylamine be in the range of 5:3:1 to 5:6:1 is also a limitation which is presented for the first time after the Final Office action.  These limitations raise new issues which will require further search and consideration with respect to the prior art.  The amendment to Claim 16 also may raise the issue of new matter.


Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues Examples 35 and 37 in the instant specification provide support for the proposed amendment to independent Claim 16 that the weight ratio of 2,2’-dimorpholinodiethyl ether to N-(3-dimethylaminopropyl)-N,N-diisopropanolamine to N,N-dimethylcyclohexylamine be in the range of 5:3:1 to 5:6:1.  
The Office respectfully disagrees.  The catalyst composition in Example 35 contains 3 parts by weight 2,2’-dimorpholinodiethyl ether, 1.4 parts by weight N-(3-dimethylaminopropyl)-N,N-diisopropanolamine, and 0.5 parts by weight N,N-dimethylcyclohexylamine.  This corresponds to a weight ratio of 2,2’-dimorpholinodiethyl ether to N-(3-dimethylaminopropyl)-N,N-diisopropanolamine to N,N-dimethylcyclohexylamine of 5:2.8:1.  The catalyst composition in Example 35 contains 3 parts by weight 2,2’-dimorpholinodiethyl ether, 3 parts by weight N-(3-dimethylaminopropyl)-N,N-diisopropanolamine, and 0.5 parts by weight N,N-dimethylcyclohexylamine.  This corresponds to a weight ratio of 2,2’-dimorpholinodiethyl ether to N-(3-dimethylaminopropyl)-N,N-diisopropanolamine to N,N-dimethylcyclohexylamine of 5:6:1.  
Example 35 does provide support for a specific embodiment in which the weight ratio of the aforementioned catalyst compounds is 5:2.8:1, while Example 37 provides support for a range for the ratio of three quantities of catalyst.  
B)  Applicant’s arguments with respect to the prior art are hereby moot, as they are directed to the newly presented limitations which have not been entered.

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764